

	

		II 

		109th CONGRESS

		1st Session

		S. 440

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Bunning (for himself

			 and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to include podiatrists as physicians for purposes of covering physicians

		  services under the medicaid program.

	

	

		

			1.

			Including podiatrists as physicians under the medicaid

			 program

			

				(a)

				In general

				

					Section

			 1905(a)(5)(A) of the Social

			 Security Act (42 U.S.C. 1396d(a)(5)(A))

			 is amended by striking section 1861(r)(1) and inserting

			 paragraphs (1) and (3) of section 1861(r).

			

				(b)

				Effective date

				The amendment made by

			 subsection (a) shall apply to services furnished on or after January 1,

			 2006.

			

